Title: To Thomas Jefferson from William Short, 6 October 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob. 6. 1791.

I inclose you at present my account with the U.S. from July 1. 90. to July 1. 91.—A balance as you will see remained due to me at that date of 4146. florins of which 1846. were due on the account  of the year before. This shews that the whole of my salary is not expended which arises from two circumstances. 1. That I had for a long time no house rent to pay, and 2. that I have not augmented my expences in proportion to the augmentation of my salary for the last year. The uncertainty of the time I should remain prevented me from forming so extensive an establishment as I should have done if I had been permanently fixed and in this I conformed to usage. Besides my expences being born whilst I was in Holland increases the balance 1116. florins more than I had expected. In consequence of your last letter of July 28. I have charged those expences which I did not know before that I should be authorized to do. You will find four accounts annexed to the general account of Dr. and Cr. They contain the details of articles announced in general terms in the general account. The vouchers of the account that is to say the receipts for such articles as admit of receipts, remain in my hands. They may be thought necessary in the final settlement of the account, but still I did not know whether I should risk them lest they should be lost and as they are the only proofs I have. I do not know what is the usage in such cases. If you desire that they should be sent I will thank you to say so and it shall be done immediately. Should any part of the account require explanation I hope you will ask it also, and I renew here my request to you to arrange it in any manner you may judge proper as mentioned in your last. The reciepts for my tavern expences and carriage hire at Amsterdam are lost, because I did not know that I should have occasion for them. The charges made therefore are taken from my journal where they were entered in proportion as paid and conformably to the reciepts then given. If necessary I can have the reciepts renewed I imagine, as the books of the tavern and carriage hires will shew them. The carriage hire will be found moderate, as I did not keep one constantly, finding it as well in the manner things were there to take one only the days I went out. I charge the wages of my valet de place in consequence of your letter as I kept one constantly the whole time. My travelling servant desired that instead of paying his tavern expences I would augment his wages as is the usage which I did. I charge therefore this augmentation instead of the tavern expences which I should otherwise have had to charge.
I recieved in your last letter the bill of exchange you indorsed me for £131.5/. sterlg. I send it to Messrs. V. Staphorst & Hubbard to be kept at your disposition. Previous to this there was a balance for you in their hands remitted from hence as formerly mentioned to you. The value of the bill at Paris is 4742₶. 15s in assignats and  3436 ₶ in specie according to the present rate of agio and exchange.
I do not send you the continuation of your private account to this day because Mr. Grand has not made out the one he promises me daily. Immediately on recieving it it shall be forwarded to you, which may be perhaps before this leaves Havre. In the mean time I can inform you that Mr. Grand paid for the champagne wine 1680. livres, and that de la Motte paid on the same as follows: Transportation to Havre and duty in Rouen on four



         ₶  s.



hampers champaign wine
203.5.6
}       



Laboures and porterage of do.
          6.8
226₶.18


Duty outré on do.
         17.4.6



You will recieve in the gazettes sent the 50. batons de Vanilla you desired. It cost 20. sous the baton. It was chosen by Mde. de Flahaut who says it may be relied on as excellent. Besides Piebot seemed so well satisfied with your remembrance, that I am persuaded he has given only the best in hopes of a continuance of your practice.
I observe that you pass over in silence a great many of the articles contained in my several letters, and in that case I suppose nothing further is to be done on them and shall therefore not send the proces verbaux of the national assembly which I asked you about in one of my letters of which you acknowlege the reciept.
I have already mentioned to you that an express was sent to Berlin to offer the department of foreign affairs to De Moustier. It is not yet known whether he will accept. The appointment astonishes all those who are informed of it, as he had expressed himself hostile to the present order of things. It arises principally I believe from an opinion of his having talents, firmness and courage. Some of the members of the former assembly who were for a long time called the enragés and who true to the end supported the monarchical system, as Lameth, Duport, and Barnave, with whom De Moustier was indirectly connected, have probably had some influence on this appointment by their advice. M. de Montmorin will probably remain in the council.
I imagine that this appointment will not please generally in America. So far as relates to our business with Spain it may probably be considered as a misfortune, or at least it would certainly have been more agreeable, and more safe, to have had it in the hands of M. de Montmorin. Still I think there are reasons which will prevent his acting in opposition to what he knows to be the public opinion  of the U.S. on this question, not from affection to America for that it would be unsafe to count on with any minister, but from a desire to keep the U.S. in the balance of the house of Bourbon. His old plan with respect to France acquiring territory on the Mississippi he will find it difficult if not impossible to gain a taste for here. The nation have so much to do at home and in its own neighbourhood that it will be impossible to bring them to think of an acquisition of this kind at present. Should De Moustier be for reviving the system however I think he will endeavour to bribe us into a connivance by offering the navigation of the river in hopes of restricting it hereafter. It is possible also that having the plan still at heart and finding the moment unfavourable he may underhandedly endeavour to prevent the cabinet of Madrid granting what we want now in order to be able thereafter to induce us to aid in its execution in order to obtain of France (or the promise of it) what we now ask of Spain.
There are other subjects in which I think the appointment of De Moustier will not be disadvantageous to the U.S. Although he may be as it has been often said, personally ill disposed towards the U.S., yet it is certain that he has a better idea of their rising greatness and the necessity of favoring close connexions with them than any minister that could be appointed. Another truth of which he is fully convinced also is that commercial connexions are the only basis which can be relied on for those of a political nature with the U.S. After his return from America I had several conversations with him on these subjects and his sentiments appeared then to be what we should wish. It is impossible to say however how far a change of place may bring on a change of opinions and whether M. de Moustier minister of foreign affairs and M. de Moustier desiring to be employed somewhere or other, may be the same. I spoke to you of him in my letters last year. He was then a great advocate for a liberal treaty of commerce being formed, and he told me more than once, after he was named for Berlin, that if one was to be negotiated he would wish to be sent for and that he would return to Paris for that purpose. He desired I would mention this to M. de Montmorin. He shewed me also as I mentioned to you in my letter of Oct. 27. 90. what he had written to Mr. Necker on the subject of augmenting the commerce of France with the U.S. and Mr. Necker’s answer.
On the whole if a treaty of commerce is to be formed I should think it not a misfortune that it should be done with De Moustier, for this reason only that his knowlege of the rising force of the U.S. will have convinced him of the importance of being friendly allies  to them and because he is well persuaded that proper commercial connexions are the only solid basis of such an alliance.
Whether this is the proper time to form such a treaty with France is another question which will merit very great attention, and which cannot be decided in this moment on account of the present situation of this government. The constitution is formed on paper but it has not yet been put in practice. Doubts exist every where among thinking people whether it can be carried into execution, and if not by what means a change will be effected. In such a situation it may be doubted whether administration can be brought to give proper attention to the negotiation of a treaty of commerce, and also how far such a treaty would be considered as valid, if a total change of the present order of things were effected by any means from abroad. Although this is not probable yet it is impossible not to take it into the account. A proper judgment of its weight can be formed only with time.
Under these circumstances as it will be necessary I suppose to take some measure at least ostensible in consequence of the decree of the assembly and the instructions carried out by Ternant on this subject, might it not be well to authorize the Minister residing here to prepare this treaty and in conjunction with him who may reside at London or elsewhere in Europe, to conclude it? (I take it for granted that the U.S. will prefer appointing two or three persons in all cases to conclude treaties of commerce on account of the separate interests of the separate states. This would be more satisfactory to all parties and particularly the agents employed for such purposes.) If this mode were adopted the U.S. will have done all that can be expected of them by this country, no useless effort will have been made, and no favorable opportunity, if such an one should present itself, will have been lost.
Should this mode be judged proper and should I continue here (which I must own I cannot help entertaining hopes of after so long a delay and other considerations often mentioned to you) I should hope to receive from you very full instructions on this subject. I should certainly use every effort in the preparatory steps, but on all accounts should desire to be joined by one or more for the conclusion of the business. Under these circumstances I confess I should be happy to be employed in a business where I should have hopes of being useful to my country, being persuaded that proper commercial connexions with France on liberal principles would be highly advantageous to both countries.
You will see in the gazette universelle of Oct. 4. an article respecting  Morris which I should not have mentioned if it had not been published, although perhaps I ought to have done it, as I think it probable he holds out an idea here that if he is not appointed as minister, it will be because he does not chuse it. That would seem to render it my duty to inform you in what light he is considered at this place. With respect to the article abovementioned I do not observe that it has made any very great impression, because such a variety of matter and particularly calumny appears in the gazettes that it is readily forgotten. But his aristocratical principles, his contempt of the French revolution and of the French nation expressed in all societies without reserve, and his dogmatizing manner and assumed superiority has exposed him generally to ill will and often to ridicule. For some time he was a favorite among the aristocratic party, but even that is now worn off, and as the French have no measure in their expressions of people they dislike they say of Morris the most disagreeable things, many of which I know he does not deserve, but it produces the same effect. As he is engaged in commercial affairs it is in that way they attack him. He told me himself of a report which circulated here, that he was an enemy to the revolution because under the ancient system he had an exclusive contract with the ministry &c. As he is a very active talking forward man and goes about a good deal he has established generally and particularly in the corps diplomatique who see him at the Count de Montmorin’s that he is un intrigant. I have really taken pains to wipe off this opinion with several who have told me they considered him in that light, because I was persuaded he did not deserve it, and that it was his vanity alone that made him act in a manner which gave him that appearance. It will be impossible however to check that opinion when it comes to be generally known. It is now generally believed that he sent to the King the observations as mentioned in the gazette universelle with a plan of conduct. A foreigner who thus meddles in the affairs of a country with which he has nothing to do, and particularly in opposition to the public opinion does it at his peril and risk and cannot blame those who attach the seal of intrigue and design to such conduct, and particularly when he is a volunteer. Morris says that his plan was received with favor but rejected by fear. I know however with certainty that the letter of the King on his acceptation was concerted at M. de Montmorin’s and written by a former friend of Mirabeau employed by M. de Montmorin for that purpose. I know not by what channel Morris sent his proposition as there are ten thousand private ways of conveying such things, but I think it must have been far from  agreeable to M. de Montmorin, being in opposition to the plan he proposed and supported. This letter will go by a private hand to Havre, its contents particularly the latter part are only between you and me. I should not have said any thing on the subject but for the reasons abovementioned. I have really thought it my duty to shew, as is the case, that if there is any idea of appointing Mr. Morris here (which I rather suppose he gives out sometimes though he always says the contrary to me and confines himself to say he fears he shall be appointed to London) that there are reasons against it which deserve to be weighed and which can have been observed only here.—Adieu my dear Sir and believe me Your friend & servant,

W: Short

